Citation Nr: 0517381	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1951 to November 
1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing via 
videoconference in June 2004.  In November 2004, the case was 
advanced on the Board's docket under 38 C.F.R. § 20.900 
(2004).  This case was previously before the Board and was 
remanded in December 2004.


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD, was 
not manifested during the veteran's active duty service; a 
psychosis was not manifested within one year of the veteran's 
discharge from service; an acquired psychiatric disability, 
to include PTSD, is not otherwise related to such service.

2.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise causally related to the veteran's 
active duty service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service nor is hypertension proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The May 2002 and 
January 2004 VA letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also notes that 
the letters implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.

The Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in May 2002 and the initial rating 
decision was issued in July 2002.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the veteran has been 
afforded several VA examinations, the Board believes that 
there is sufficient medical evidence of record to decide the 
claim.  As such, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Finally, disability which 
is proximately due to or the result of a service- connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.

Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

The veteran's service medical records reflect that he 
complained of nervousness on several occasions.  He was 
diagnosed with inadequate personality, emotionally unstable 
personality, and a profound personality disorder.  In fact, 
after a Medical Evaluation Board examination in November 1954 
diagnosed the veteran with a personality disorder, it was 
recommended that he be discharged from service.  

A March 1955 VA examination diagnosed the veteran with an 
emotionally unstable personality.  A November 1966 VA 
examination diagnosed the veteran with an antisocial 
personality and an emotionally unstable personality.  An 
April 1995 letter on letterhead from the VA Medical Center in 
Seattle, Washington notes that the veteran had a diagnosis of 
bipolar disorder.  Unfortunately, the letter is handwritten 
and barely legible; nevertheless, the letter appears to be 
written by one of the veteran's treating physicians.  It 
states that the veteran's psychiatric issues are long 
standing and that the veteran had psychiatric symptoms noted 
during active duty service.  When viewed in the light most 
favorable to the veteran, the author of the letter appears to 
be making a link between the psychiatric symptoms noted 
during active duty service and the veteran's current bipolar 
disorder.  A July 2001 letter from Dr. Karl Walter, M.D. 
states that the veteran suffers from long-standing bipolar 
disorder and PTSD.

A July 2003 record from the VA Medical Center in Las Vegas 
notes that the veteran complains of nightmares, mood swings, 
sleep disturbance, depression, crying spells, poor appetite, 
low energy and difficulty concentrating.  Mental status 
examination revealed that the veteran was oriented with 
intact speech skills and normal rate and rhythm.  However, 
the veteran was hostile and threatening.  He apparently 
complained of visual hallucinations.  His thought process and 
association were normal, but very angry.  He had no suicidal 
or violent ideations and no insight.  His judgment was 
severely impaired but he had intact memory.  The examiner 
diagnosed the veteran with bipolar disorder and a personality 
disorder.  He noted that the veteran was primarily interested 
in establishing service connection and not in obtaining 
treatment.  The examiner noted that the veteran did not have 
PTSD and noted that merely observing pictures of a destroyed 
boat which he was supposed to have boarded clearly did not 
qualify as a stressor.  He stated that he believed that the 
veteran's bipolar disorder was not service connected.

The veteran underwent a VA examination in January 2005.  The 
examiner noted that she reviewed the veteran's c-file.  The 
veteran complained of nightmares and of not feeling "in 
reality."  He stated that he played the slot machines for 
enjoyment.  On mental status examination, there was no 
impairment of thought process or of communication.  There 
were no delusions and no hallucinations.  He was neatly and 
cleanly dressed in casual clothes with good grooming and fair 
hygiene.  He appeared cooperative, but the examiner noted 
that the history he gave was inconsistent with the history he 
has provided in the past.  He appeared calm and pleasant but 
could become irritated quickly if he didn't get what he 
wanted.  Mood was appropriate to thought content, eye contact 
was good, and there was no inappropriate behavior exhibited 
during the interview.  He was not homicidal, but expressed 
suicidal ideation.  The examiner felt that the veteran's 
suicidal thoughts were the result of the stress he 
experienced from his medical conditions.  He was oriented to 
person, place, time and situation.  Long-term memory was 
good, but the veteran felt his short-term memory was not as 
good as it used to be.  He had no history of obsessive or 
ritualistic behavior.  His speech was goal oriented and 
logical with good tone and rhythm.  He did not complain of 
panic attacks but did note problems with shakiness and 
increased heart rate due to his blood disorder.  He described 
his spirits as very low.  The examiner noted that there were 
no signs or symptoms of psychosis.  He was able to abstract 
and conceptualize and his comprehension was good.  His 
perception was normal but his insight was limited.  He stated 
that he worried about money and food and housing and that he 
gets overwhelmed easily.  The examiner summarized that she 
felt the veteran had an antisocial personality disorder with 
narcissistic features.

The examiner made a separate assessment regarding the 
veteran's claim for PTSD.  She noted that he claimed as his 
stressor an event where he saw pictures of a ship that had 
been blown up.  He was supposed to have been stationed on the 
ship.  He said that he thought about this every day since the 
incident.  The examiner stated that she felt the veteran did 
not have an adequate stressor.  When he was asked about 
distressing experiences or events, he just mentioned the 
incident describe above.  The examiner noted that this event 
was not an adequate stressor.  She also noted that the 
veteran did not complain of adequate PTSD symptoms that could 
not be explained by something else.  The examiner concluded 
that the veteran did not have PTSD.  She noted that he had a 
long history of alcohol and drug abuse and is experiencing 
difficulty in handling the stress of a chronic illness.  The 
diagnoses were adjustment disorder with depression and 
anxiety and personality disorder, antisocial, with 
narcissistic features.  The examiner also noted that the 
psychiatric symptomatology noted during the veteran's service 
was due to personality disorder and was not any early 
manifestation of any current acquired psychiatric disability.  

At this point, the Board notes the veteran's March 2005 
letter in which he requests a new VA examination based on his 
belief that the examiner from the January 2005 VA examination 
did not conduct herself accordingly and failed to properly 
evaluate his psychiatric conditions.  The veteran does not 
allege with any specificity how the examiner allegedly did 
not conduct herself accordingly and failed to properly 
evaluate his psychiatric conditions.  Moreover, there is 
absolutely no indication in the record of any inadequacy in 
the examination.  Therefore, the Board believes that the 
January 2005 examination report is adequate for rating 
purposes and that a new examination is not warranted.

The Board initially recognizes that a personality disorder 
was noted during service and immediately following service; 
however, personality disorders are not disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Additionally, 
the Board notes that there is no showing of a psychosis 
within one year of discharge to warrant a presumptive 
benefit.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Turning to the issue of whether or not the veteran currently 
suffers from an acquired psychiatric disability, to include 
PTSD, and whether such acquired psychiatric disability is 
related to his active duty service, the Board notes that 
there are several medical opinions of record which address 
these issues.  

The April 1995 letter appears to link the psychiatric 
symptoms noted during active duty service and the veteran's 
current bipolar disorder.  However, the author of this letter 
gives no indication that he reviewed the veteran's c-file or 
conducted a psychiatric examination of the veteran before 
arriving at this opinion.  Therefore, this opinion has low 
probative value.  The Board also notes the July 2001 letter 
from Dr. Karl Walter which states that the veteran suffers 
from long-standing bipolar disorder and PTSD.  The Board 
notes that the letter doesn't indicate that the physician had 
access to the veteran's service medical records or prior VA 
examination reports or that he conducted any sort of 
psychiatric testing in order to arrive at the diagnoses 
listed.  Therefore, this medical statement has low probative 
value.

However, the July 2003 record from the VA Medical Center in 
Las Vegas shows that the veteran underwent a thorough 
psychiatric examination.  Because this opinion was based on a 
thorough psychiatric examination, this opinion has higher 
probative value than the opinions in the April 1995 and July 
2001 letters.

Finally, the Board finds the January 2005 medical opinion 
finding that the veteran does not suffer from PTSD and that 
any current acquired psychiatric disability that he does 
suffer from is unrelated to service is particularly 
persuasive and assigns it high probative value for two 
reasons.  First of all, the examiner conducted a thorough 
review of the veteran's medical history and conducted a 
thorough physical and psychiatric examination of the veteran.  
Second of all, the examiner had the benefit of being able to 
review all of the previous examination reports/treatment 
records and take them into consideration before rendering an 
opinion.

In sum, for the reasons previously expressed, the Board finds 
that the letter which states that the veteran's bipolar 
disorder is related to his active duty service and the letter 
which states that the veteran has PTSD have low probative 
value in comparison to the two VA examination reports which 
show that the veteran does not suffer from PTSD and that any 
current acquired psychiatric disability is unrelated to his 
active duty service, including the psychiatric symptomatology 
noted in service.  As such, after weighing the probative 
value of the medical evidence of record, the Board finds that 
service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

Hypertension

The Board initially notes that there is no medical evidence 
of record showing the veteran suffered from hypertension 
during active duty service or within one year of discharge 
from service.  Additionally, the veteran's post-service 
treatment records show no complaints of or treatment for 
hypertension.

The veteran underwent a VA examination in January 2005.  The 
veteran reported that he had no history of hypertension.  The 
examiner stated that upon repeated questioning, the veteran 
denied any history of, symptoms of, or treatment for 
hypertension.  The veteran stated that he had no formal 
medical diagnosis of hypertension and has never been on any 
medication for hypertension.  On examination, the veteran's 
blood pressure readings were 132/66, 130/66 and 118/64.  The 
examiner stated that the veteran did not have hypertension.

In sum, there is no evidence of hypertension during active 
duty service, subsequent to active duty service, or 
currently.  Therefore, the medical evidence of record does 
not support the veteran's contention that he has 
hypertension.  Service connection cannot be established 
without a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Thus, service connection for a 
hypertension, to include as secondary to any acquired 
psychiatric disability, is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


